Exhibit 10.23

NON-QUALIFIED STOCK OPTION AGREEMENT

INDUCEMENT AWARD

 

Name of Optionee:    Jeffrey Hatfield    No. of Option Shares:    1,100,000   
Option Exercise Price per Share:    $3.40    Grant Date:    October 9, 2017   
Expiration Date:    October 8, 2027   

Zafgen, Inc. (the “Company”) hereby grants to the Optionee named above an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $0.001 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein.
This Stock Option has been granted as an inducement pursuant to Rule 5635(c)(4)
of the Marketplace Rules of the Nasdaq Stock Market, Inc. This Stock Option is
not intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended. Capitalized terms used, but not defined
herein, shall have the meanings given to such terms in the employment offer
letter, by and between the Company and the Optionee, dated as of October 3,
2017, as the same may be amended or restated from time to time.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable as set forth in Schedule A.
Except as set forth on Schedule A attached hereto, and subject to the discretion
of the Company’s Board of Directors or the Compensation Committee thereof (the
“Administrator”) to accelerate the exercisability schedule hereunder, this Stock
Option shall be exercisable with respect to Option Shares so long as Optionee
remains an employee of the Company or a subsidiary thereof on the dates when
such Option Shares are earned.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Company of his election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.

 



--------------------------------------------------------------------------------

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) through the delivery (or attestation
to the ownership) of shares of the Company’s common stock (the “Stock”) that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Company; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; (iv) by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Stock issuable upon
exercise by the largest whole number of shares with a fair market value that
does not exceed the aggregate exercise price; or (v) a combination of (i), (ii),
(iii) and (iv) above. Payment instruments will be received subject to
collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, and (ii) the fulfillment of any other requirements contained herein or in
any other agreement or provision of laws. In the event the Optionee chooses to
pay the purchase price by previously-owned shares of common stock through the
attestation method, the number of shares of common stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the shares
attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Company with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof. The determination of the Company as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this Stock Option unless and until this Stock Option
shall have been exercised pursuant to the terms hereof, the Company or the
transfer agent shall have transferred the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company. Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof, no portion of this Stock Option
shall be exercisable after the Expiration Date hereof.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment. If the Optionee’s employment by the Company or a
subsidiary thereof is terminated, the period within which to exercise the Stock
Option may be subject to earlier termination as set forth below.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of such
Disability, may thereafter be exercised by the Optionee for a period of 12
months from the date of Disability or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of Disability
shall terminate immediately and be of no further force or effect.

(c) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s Death, or the Optionee’s Disability, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

4. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

5. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall have the authority
to cause the minimum required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Optionee a number of shares of Stock with an aggregate fair market value that
would satisfy the minimum withholding amount due.

6. No Obligation to Continue Employment. Neither the Company nor any subsidiary
thereof is obligated by or as a result of this Agreement to continue the
Optionee in employment and this Agreement shall not interfere in any way with
the right of the Company or any subsidiary to terminate the employment of the
Optionee at any time.

 

3



--------------------------------------------------------------------------------

7. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

8. Data Privacy Consent. In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of the Plan and/or this Agreement (the “Relevant Information”).
By entering into this Agreement, the Optionee (i) authorizes the Company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

ZAFGEN, INC. By:  

/s/ Patricia Allen

  Name: Patricia Allen

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated: October 9, 2017                                   

/s/ Jeffrey Hatfield

      Jeffrey Hatfield

 

4



--------------------------------------------------------------------------------

Schedule A

Vesting Terms

[Omitted]

 

5